 1                                           THE HONORABLE SHARON L. GLEASON
       Law Office of Suzanne Lee Elliott
 2     Suite 1300 Hoge
       705 Second Ave.
 3     Seattle WA 98104
       Suzanne-elliott@msn.com
 4     206-623-0291
 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ALASKA
 9

10                                                 No. 3: 16-cr-00086- SLG-DMS
      UNITED STATES OF AMERICA,
11                                                MOTION TO SEVER COUNT 17
                    Plaintiff,                    PURSUANT TO FED. R. CRIM. P. 14(A)
12
            vs.
13
      JOHN PEARL SMITH, II,
14             Defendant.

15
                                            I. MOTION
16

17           Comes now the defendant John Pearl Smith, II and moves to sever Count 17 from

18   the First Superseding Indictment. This motion is based upon Fed. R. Crim. P. 14 (a).

19                           II. FACTS RELATED TO THE MOTION
20
            On March 22, 2017, the Government filed the first Superseding Indictment. Dkt
21
     102. In that indictment Smith is charged with Count 1: interference with commerce by
22
     robbery, alleged to have occurred on June 5, 2016; Count 2: attempted possession with the
23
     intent to distribute contraband, alleged to have occurred on June 5, 2016; Counts 3-8:
24
     various 924 (c) murder allegations, all alleged to have occurred on June 5, 2016; Counts 9-
25
       MOTION TO SEVER COUNT 17 - 1
                                                                 LAW OFFICE OF SUZANNE LEE ELLIOTT
                                                                         1300 Hoge Building
                                                                         705 Second Avenue
       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS                    Seattle, Washington 98104-1705
                                                                           (206) 623-0291
         Case 3:16-cr-00086-SLG Document 290 Filed              01/16/19      Page
                                                                         FAX (206)    1 of 4
                                                                                   623-2186
 1   11: allegations relating to a May 11, 2016 robbery; Counts 13-16: allegations relating to a

 2   September 2015 robbery.

 3          Count 17 is a felon in possession of a firearms charge. It alleges that on June 22,

 4   2016 -- the date of Smith’s arrest and related searches – Smith was in possession of four

 5   weapons and it sets forth Smith’s five prior felony connections to support that allegation.

 6                                         III. ARGUMENT
 7
            Fed. R. Crim. P. 14(a) states: “If the joinder of offenses ….in an indictment, an
 8
     information, or a consolidation for trial appears to prejudice a defendant or the
 9
     government, the court may order separate trials of counts, sever the defendants' trials, or
10
     provide any other relief that justice requires.”
11
            As the Ninth Circuit has recognized, there is a significant risk of prejudice to a
12
     criminal defendant when a felon-in-possession charge is tried together with another felony
13
     charge. United States v. Nguyen, 88 F.3d 812, 815-16 (9th Cir. 1996). This prejudice arises
14
     from the jury being told that the defendant is both someone who possesses guns separately
15
     from the commission of the alleged robbery, and that he has previously been convicted of a
16
     felony. United States v. Lewis, 787 F.2d 1318, 1323 (9th Cir.), amended on denial of reh’g,
17
     798 F.2d 1250 (9th Cir. 1986). “When trying an ex-felon count together with other counts,
18
     the trial judge must ‘proceed with caution to avoid undue prejudice.’” United States v.
19
     Dockery, 955 F.2d 50, 53 (D.C. Cir. 1992).
20
            While it is true that the indictment charges the use of a firearm in the commission
21
     of the murders and robberies, the felon in possession count should still be severed. In
22
     Count 17, the Government is alleging that Smith possessed four weapons - none of which
23
     are the alleged murder weapons. Moreover, one of the weapons is a semi-automatic rifle –
24
     which by itself is particularly prejudicial. And that Count sets forth four prior felony
25
       MOTION TO SEVER COUNT 17 - 2
                                                                   LAW OFFICE OF SUZANNE LEE ELLIOTT
                                                                           1300 Hoge Building
                                                                           705 Second Avenue
       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS                      Seattle, Washington 98104-1705
                                                                             (206) 623-0291
          Case 3:16-cr-00086-SLG Document 290 Filed               01/16/19      Page
                                                                           FAX (206)    2 of 4
                                                                                     623-2186
 1   convictions which would not all be admissible in the Government’s case-in-chief, and

 2   which would be far more prejudicial than probative on the issues to be decided.

 3                                     IV. CONCLUSION
 4
            Based upon the above, the defendant respectfully requests that this Court grant
 5
     Smith’s motion and sever Count 17.
 6

 7          DATED this 16th day of January, 2019.
 8                                               /s/Suzanne Lee Elliott
                                                 Law Office of Suzanne Lee Elliott
 9
                                                 1300 Hoge Building
10                                               705 Second Avenue
                                                 Seattle, Washington 98104
11                                               Phone (206) 623-0291
                                                 Fax (206) 623-2186
12                                               Email: Suzanne-elliott@msn.com

13
                                                 /s/StevenWells
14                                               Steven M. Wells P.C.
                                                 431 West 7th Ave. Suite 107
15
                                                 Anchorage AK 99501
16

17                                               /s/ Mark Larranaga
                                                 Walsh & Larranaga
18                                               705 Second Ave. Suite 501
                                                 Seattle WA 98104
19

20
                                  CERTIFICATE OF SERVICE
21

22          I, SUZANNE LEE ELLIOTT, certify that on January 16, 2019, I filed foregoing
23
     document with the United States District Court’s Electronic Case Filing (CM/ECF)
24

25
       MOTION TO SEVER COUNT 17 - 3
                                                                LAW OFFICE OF SUZANNE LEE ELLIOTT
                                                                        1300 Hoge Building
                                                                        705 Second Avenue
       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS                   Seattle, Washington 98104-1705
                                                                          (206) 623-0291
         Case 3:16-cr-00086-SLG Document 290 Filed             01/16/19      Page
                                                                        FAX (206)    3 of 4
                                                                                  623-2186
     system, which will serve one copy by email on Assistant United States Attorneys FRANK
 1
     V. RUSSO, WILLIAM A. TAYLOR, JAMES NELSON AND KAREN VANDERGAW.
 2

 3
                                                      /s/ Suzanne Lee Elliott
 4                                                    Law Office of Suzanne Lee Elliott
                                                      1300 Hoge Building
 5                                                    705 Second Avenue
                                                      Seattle, Washington 98104
 6                                                    Phone: (206) 623-0291
                                                      Fax: (206) 623-2186
 7                                                    Email: suzanne-elliott@msn.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
       MOTION TO SEVER COUNT 17 - 4
                                                             LAW OFFICE OF SUZANNE LEE ELLIOTT
                                                                     1300 Hoge Building
                                                                     705 Second Avenue
       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS                Seattle, Washington 98104-1705
                                                                       (206) 623-0291
         Case 3:16-cr-00086-SLG Document 290 Filed          01/16/19      Page
                                                                     FAX (206)    4 of 4
                                                                               623-2186
